United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                                                                                          May 30, 2003
                            UNITED STATES COURT OF APPEALS
                                     FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                            ____________

                                            No. 02-60572
                                            ____________


                 MISSISSIPPI TRUCKING ASSOCIATION, INC.; MISSISSIPPI
                 TRUCKING ASSOCIATION MANAGEMENT SERVICES
                 INCORPORATED EMPLOYEE WELFARE BENEFIT PLAN,


                                                Plaintiffs-Appellants,

                 versus


                 F. A. RICHARD & ASSOCIATES, INC., doing business as Fara
                 Benefit Services; LEON GOLEMI,


                                                Defendants-Appellees.



                             Appeal from the United States District Court
                               For the Southern District of Mississippi
                                        No. 3:01-CV-369-BN



Before DAVIS, CYNTHIA HOLCOMB HALL* and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:**

       Mississippi Trucking Association, Inc. and Mississippi Trucking Association Management



       *
           Circuit Judge of the Ninth Circuit, sitting by designation.
       **
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Services, Inc. Employee Welfare Benefit Plan (collectively, “MTA”) appeal the district court’s grant

of summary judgment in favor of F.A. Richard & Associates, Inc., doing business as FARA Benefit

Services, and its Director, Leon Golemi (collectively, “FARA”). This dispute arises out of FARA’s

role in establishing a partially self-funded employee healt h benefits plan for the use of MTA’s

members. MTA claims that FARA represented that MTA’s exposure under the plan would be limited

to $200,000, whereas the pl an has to date cost MTA at least $585,917.90. On appeal, MTA

contends that the district court erred in concluding that no genuine issues of material fact existed as

to its negligence, promissory estoppel and fraud claims.

       We have read the briefs, heard the arguments of counsel, and consulted the pertinent portions

of the record. On the basis of the record, the exhibits and the applicable case law, we find no

reversible error. Accordingly, we AFFIRM essentially for the reasons given by the district court.




                                                 -2-